Citation Nr: 0835734	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 29, 1954, to 
December 11, 1958, in the Air Force (discharged for 
unsuitability due to alcoholism), and from December 17, 1958, 
to April 27, 1960, in the Army.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Sioux Falls, South Dakota.


FINDING OF FACT

The veteran's subjective complaints of dizziness, failing eye 
sight, loss of coordination, memory loss, cognitive 
impairment, loss of concentration, and headaches, which he 
attributes to an in-service head injury, are without 
underlying pathology.


CONCLUSION OF LAW

The residuals of a head injury were not incurred in or 
aggravated by active duty service; residuals of a head injury 
are not shown.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 
38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran contends, in essence, that he suffers from 
residuals of a head injury that occurred in 1957, during 
which time he was stationed in Italy.  Specifically, he 
asserts that he experiences symptoms such as dizziness, 
failing eye sight, loss of coordination, memory loss, 
cognitive impairment, loss of concentration, and headaches.  

As an initial matter, the Board notes that the veteran's 
service treatment medical records from his first period of 
service are unavailable and appear to have been destroyed in 
a 1973 fire at the National Personnel Records Center (NPRC) 
in St. Louis, Missouri.  

The Board recognizes that in such cases there is a heightened 
obligation to assist the veteran in the development of the 
case and to explain findings and conclusions, and a 
heightened duty to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  See Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also 
Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Despite 
the heightened duty and notwithstanding the veteran's 
assertions, the Board finds that his claim fails.  

First, although the service records from his first period of 
Air Force service (at the time of the claimed injury) are not 
available, the veteran enlisted in the Army only six days 
after his Air Force discharge.  The December 1958 enlistment 
examination reflected that the clinical evaluation of all 
systems, including neurological and psychiatric, was normal.  
He reported that he wore glasses for near-sightedness but 
related no other visual defects.  Moreover, he did not report 
a prior head injury while serving in the Air Force.  This 
evidence weighs against his current claim that he sustained a 
head injury resulting in disability while in the Air Force.

Next, after a review of the claims file, the Board finds that 
the veteran does not have a current diagnosis for any 
physical, neurological, or psychological disorder related to 
a head injury.  Despite his statements indicating that he has 
symptoms of dizziness, failing eye sight, loss of 
coordination, memory loss, cognitive impairment, loss of 
concentration, and headaches, the medical evidence does not 
support findings indicative of residuals caused of a head 
injury.  

Of significance, the medical records do not show any 
complaints of, findings of, or diagnoses relating to loss of 
coordination, cognitive impairment, or loss of concentration 
as residuals of a head injury.  Although the veteran reported 
increased incidents of falling and instability due to loss of 
coordination, this contention is not supported by the 
clinical findings.  A fall reported in August 1962 was the 
result of fighting, during which he was under the influence 
of alcohol and "prob[ably] was knocked out."  Of 
importance, the only three other falls noted occurred in 
1978, 1995, and 2005 and were without underlying pathology.

Likewise, as to the remaining symptoms reported by the 
veteran, no underlying pathology associated with head trauma 
was identified.  Instead, these symptoms, shown only 
sporadically and in isolation from one another, were 
attributed to unrelated diagnoses.  

Specifically, the treatment records indicated that that the 
veteran's headaches were probably tension headaches (August 
1962 treatment report); his dizziness was related to a 
hangover (August 1962 treatment report), a possible upper 
respiratory infection (August 2003 treatment report), and 
strep throat (August 2003); and his decreased vision was 
attributed to compound myopic astigmatism and presbyopia 
(December 1974 and April 1986 treatment reports).   
 
The Board recognizes that the veteran is competent to report 
the symptomatology he experiences as it comes to him through 
his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  Therefore, 
as a lay person, he is not competent to testify as to whether 
he has a current disability relating to a head injury.

At this time, there is no competent evidence that the veteran 
has a disease or injury to account for his subjective 
complaints of dizziness, failing eye sight, loss of 
coordination, memory loss, cognitive impairment, loss of 
concentration, and headaches.  His claim for service 
connection due to these complaints, without underlying 
pathology, must fail because there is no sufficient showing 
these symptoms derive from an in-service disease or injury.  

For entitlement to compensation, the evidence must show the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  In the 
absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
25 F.3d 1356 (Fed. Cir. 2001).  

Accordingly, the Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against the veteran's claim for service 
connection for residuals of a head injury, the Board is 
unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in March 2005 and November 2005 
that fully addressed all notice elements and were sent prior 
to the initial RO decision in this matter.  The letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records which are available and VA outpatient 
treatment records, and the veteran submitted statements on 
his behalf.

Moreover, given the absence of in-service evidence of chronic 
manifestations of the disorder on appeal, and no current 
evidence underlying pathology attributed to head injury 
residuals, a remand for a VA examination would unduly delay 
resolution.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143.


ORDER

Service connection for residuals of a head injury is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


